Dismissing appeal.
Claiming that he was qualified and had been recommended by the subdistrict trustee for appointment as principal teacher in Fount School, subdistrict No. 54, educational division No. 4, of Knox county, for the year 1932-33, and that he, instead of Claude Gibson, should have been elected by the county board of education to that position, Wm. G. Martin brought this suit in the Knox circuit court to enjoin the members of the board from paying any of the salary to Claude Gibson, and to recover of the board the amount of salary already paid. The clerk granted a temporary restraining order, which on motion of the defendant was dissolved, and from that order this appeal is prosecuted.
At the outset, we are met by a motion to dismiss the appeal. The motion will have to be sustained. An *Page 516 
order dissolving a temporary restraining order is interlocutory, and therefore not appealable. Hollingsworth v. Avey, 182 Ky. 337, 206 S.W. 495; Dulaney v. Murphy, 15 S.W. 7, 12 Ky. Law Rep. 688; Treadway v. Daniel, 60 S.W. 412, 22 Ky. Law Rep. 1275; Rodman v. Forline's Adm'r, 2 Metc. 325.
Appeal dismissed.